Exhibit 10.18A

Execution Version

[*] indicates that a confidential portion of the text of this agreement has been
omitted.

AGREEMENT RELATED TO

LUCENTIS LICENSE AGREEMENT AND RAPTIVA COLLABORATION AGREEMENT

This Agreement, dated as of September 9, 2009 (the “Agreement”), is entered into
by and between XOMA (Bermuda) Ltd., a Bermuda company having its registered
office at Clarendon House, 2 Church Street, Hamilton HM CX, Bermuda
(“XOMA Bermuda”), XOMA (US) LLC, a Delaware limited liability company having
offices at 2910 Seventh Street, Berkeley, California, USA (“XOMA US”) and
Genentech, Inc., a Delaware corporation having offices at 1 DNA Way, South San
Francisco, California, USA (“GENENTECH”). This Agreement relates to both a
Non-Exclusive Genentech License Agreement effective as of December 30, 1998
between XOMA Bermuda and GENENTECH (the “LUCENTIS License Agreement”) and a
Collaboration Agreement effective as of April 22, 1996 (as amended by the
Amendment thereto dated April 14, 1999), which was subsequently amended and
restated in an Amended and Restated Collaboration Agreement dated March 31,
2003, which was subsequently amended and restated in a Second Amended and
Restated Collaboration Agreement executed as of January 12, 2005 between XOMA US
and GENENTECH (collectively the “RAPTIVA Collaboration Agreement”). All
references to XOMA Bermuda, XOMA US and GENENTECH in this Agreement shall, as
the context requires, include their respective Affiliates (as such term is
defined in the RAPTIVA Collaboration Agreement; for the sake of clarity,
GENENTECH’s Affiliates for purposes of this Agreement shall include Roche
Holding Ltd. including its affiliated companies). All capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the LUCENTIS License Agreement and/or the RAPTIVA Collaboration Agreement, as
the context requires.

BACKGROUND

A. XOMA Corporation and GENENTECH entered into the LUCENTIS License Agreement,
whereby XOMA Corporation granted GENENTECH non-exclusive licenses under the XOMA
Patent Rights, on the terms and conditions set forth therein, to, among other
things, make and sell certain Licensed Products.

B. As part of a corporate restructuring, XOMA Corporation’s entire right, title
and interest in and to the LUCENTIS License Agreement were transferred, assigned
and delivered to XOMA Bermuda effective as of May 31, 1999.

C. By letter dated October 25, 2004, XOMA Bermuda acknowledged that GENENTECH’s
product known as LUCENTIS®, which binds to the vascular endothelial growth
factor Antigen, is a Licensed Product under the LUCENTIS License Agreement.

D. XOMA Bermuda and GENENTECH desire to amend the LUCENTIS License Agreement as
it applies to LUCENTIS® as set forth herein.



--------------------------------------------------------------------------------

E. XOMA US and GENENTECH are parties to the RAPTIVA Collaboration Agreement
relating to anti-CD11a products including GENENTECH’s product known as RAPTIVA®.

F. [*] GENENTECH desires that XOMA Bermuda, XOMA US, and related parties give a
release to GENENTECH with respect to those and related issues.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter recited, the parties agree as follows:

1. Amendments. Pursuant to Section 10.10 of the LUCENTIS License Agreement,

(a) Article 1 of the LUCENTIS License Agreement is hereby amended by adding the
following to the end thereof:

“1.9 ‘LUCENTIS’ means GENENTECH’s product known as LUCENTIS®, which binds to the
vascular endothelial growth factor Antigen and is a Licensed Product, as well as
any and all pharmaceutical formulations and packaged forms of that product.”

(b) Section 3.2 of the LUCENTIS License Agreement is hereby amended by adding
the following to the end thereof:

“Notwithstanding the foregoing, effective upon the date of payment by GENENTECH
to XOMA of the Royalty Repurchase Fee provided for in Section 3.6, GENENTECH’s
obligation under this Section 3.2 to pay any royalty on Net Sales of LUCENTIS
for any period either in the past or in the future is extinguished, and XOMA
specifically agrees that upon the receipt of the Royalty Repurchase Fee, XOMA
shall have no right to seek any additional royalties for any Net Sales of
LUCENTIS that may have occurred at any time in the past or that may occur at any
time in the future.”

(c) Article 3 of the LUCENTIS License Agreement is hereby amended by adding the
following to the end thereof:

“3.6 LUCENTIS Royalty Repurchase Fee. In consideration of the modification to
GENENTECH’s royalty obligation with respect to LUCENTIS as reflected in the
second sentence of Section 3.2, GENENTECH shall pay XOMA by wire transfer a
one-time, non-refundable payment of Twenty-Two Million Two Hundred Fifty-Two
Thousand Seven Hundred Fifty-One United States Dollars (US$22,252,751.00) (the
“Royalty Repurchase Fee”).

(d) Section 4.3 of the LUCENTIS License Agreement is hereby amended by adding
the following to the end of the first sentence thereof: “for any period with
respect to which royalties are payable in accordance with Section 3.2.”

 

-2-



--------------------------------------------------------------------------------

2. Releases.

(a) Release by XOMA Entities. Except as provided in paragraph 2(c), XOMA Bermuda
and XOMA US, each on behalf of itself and its predecessors, successors, and
assigns, and any owner, parent, subsidiary, or other affiliated person or
entity, does hereby now and forever release and discharge GENENTECH, and its
predecessors, successors, and assigns, and any owner, parent, subsidiary, or
other affiliated entity, and each of their respective current and former
officers, directors, employees, agents, attorneys, and representatives, from any
and all claims, actions, causes of action, demands, costs, charges of whatever
nature, whether known or unknown (hereinafter collectively “Claims” and in the
singular “Claim”), based on any decision that GENENTECH has made or failed to
make or any action that GENENTECH has taken or failed to take with respect to
the development, manufacturing, clinical studies, marketing, commercialization,
regulatory approval, or withdrawal from the market of RAPTIVA® anywhere in the
world.

(b) Release by GENENTECH. Except as provided in paragraph 2(c), GENENTECH, on
behalf of itself and its predecessors, successors, and assigns, and any owner,
parent, subsidiary, or other affiliated person or entity, does hereby now and
forever release and discharge XOMA Bermuda and XOMA US, and each of their
respective predecessors, successors, and assigns, and any owner, parent,
subsidiary, or other affiliated entity, and each of their respective current and
former officers, directors, employees, agents, attorneys, and representatives,
from any and all Claims, based on any decision that XOMA Bermuda or XOMA US has
made or failed to make or any action that XOMA Bermuda or XOMA US has taken or
failed to take with respect to the development, manufacturing, clinical studies,
marketing, commercialization, regulatory approval, or withdrawal from the market
of RAPTIVA® anywhere in the world.

(c) Limitation on Releases. The sole exception to the releases in paragraphs
2(a) and 2(b) is that they are not intended to, and do not, have any effect with
respect to any Claim that is both (a) brought by a Third Party and (b) for which
XOMA US or Genentech seeks indemnity from the other pursuant to Article 10 of
the RAPTIVA Collaboration Agreement. For purposes of this paragraph the term
“Third Party” means one who is not either (i) a party, or an Affiliate of a
party, to this Agreement or any predecessor, successor, assign, parent, or
subsidiary of such party or Affiliate, or (ii) one who in any way asserts the
ability to pursue the rights held by a party, or an Affiliate of a party, to
this Agreement or by any predecessor, successor, assign, parent, or subsidiary
of such party or Affiliate. The exclusion from the definition of Third Party
stated in (ii) above includes, without limitation and only by way of example, a
shareholder of a party who purports to bring a shareholders derivative suit on
behalf of a party asserting a Claim.

(d) Waiver of California Civil Code Section 1542. Each party understands that
Section 1542 of the California Civil Code provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

-3-



--------------------------------------------------------------------------------

XOMA Bermuda and XOMA US, with respect to each of the Claims released pursuant
to numbered paragraph 2(a) above, and GENENTECH, with respect to each of the
Claims released pursuant to numbered paragraph 2(b) above, each knowingly and
voluntarily waives all rights under Section 1542 of the California Civil Code
and any similar or comparable federal, state, or local law. Each party
represents, warrants, and agrees that this waiver is a material term of this
Agreement, without which the parties would not have entered into this Agreement.

(e) No Assignment of Claims. XOMA Bermuda and XOMA US each represents and
warrants that it has not sold, assigned, conveyed, pledged, encumbered, or
otherwise in any way transferred to any person or entity any Claim released
pursuant to numbered paragraph 2(a) above. GENENTECH represents and warrants
that it has not sold, assigned, conveyed, pledged, encumbered, or otherwise in
any way transferred to any person or entity any Claim released pursuant to
numbered paragraph 2(b) above.

3. Final and Binding Agreement. Each party represents and warrants that it has
received or had the opportunity to receive independent legal advice from such
party’s attorney with respect to the rights and obligations arising from, and
the advisability of entering into, this Agreement. Each party agrees that it has
made such investigation of all matters pertaining to this Agreement that such
party deems necessary, and does not rely on any statement, promise, or
representation, whether oral or written, by any person or entity, not
specifically and expressly set forth in this Agreement. Each party acknowledges
that, after execution of this Agreement, such party may discover facts different
from or in addition to those which it now knows or believes to be true.
Nevertheless, each party agrees that this Agreement shall be and remain in full
force and effect in all respects, notwithstanding such different or additional
facts. This Agreement is intended to be, and is, final and binding on the
parties [*].

4. Effectiveness.

(a) This Agreement shall be effective only upon agreement by Goldman Specialty
Lending Holdings, Inc. and Fortress Credit Opportunities I LP pursuant to that
certain Amended and Restated Loan Agreement, dated as of May 9, 2008, between
Goldman Specialty Lending Holdings, Inc., as lender, XOMA Ltd., as guarantor,
and XOMA US, as borrower, to the terms hereof, in form and substance
satisfactory to XOMA US. XOMA US shall provide prompt written notice to
GENENTECH after (i) such agreement is reached or the requirement that it be
reached is waived by XOMA US (a “Notice to Proceed”, which shall include wire
transfer instructions for the Royalty Repurchase Fee under Section 3.6 of the
LUCENTIS License Agreement) or (ii) XOMA US is finally informed that such
agreement will not be reached and determines not to waive such requirement (a
“Notice Not to Proceed”).

 

-4-



--------------------------------------------------------------------------------

(b) If GENENTECH receives from XOMA US a Notice to Proceed, GENENTECH shall pay
to XOMA US the Royalty Repurchase Fee under Section 3.6 of the LUCENTIS License
Agreement within two business days of receiving the Notice to Proceed. If, on
the other hand, GENENTECH receives from XOMA US a Notice Not to Proceed, upon
GENENTECH’s receipt of that Notice, except for the provisions of this paragraph,
all portions of this Agreement shall become null and void and have no effect.

(c) If XOMA US has not provided either a Notice to Proceed or a Notice Not to
Proceed by November 15, 2009, then it shall be as if a Notice Not to Proceed has
been received and, except for the provisions of this paragraph, all portions of
this Agreement shall become null and void and have no effect.

5. Effect of Amendments. Except as expressly set forth in this Agreement, the
LUCENTIS License Agreement and RAPTIVA Collaboration Agreement shall remain in
full force and effect.

6. Governing Laws. This Agreement and any dispute, including without limitation
any arbitration, arising from the performance or breach hereof shall be governed
by and construed and enforced in accordance with the laws of the state of
California, without reference to conflicts of laws principles. Any dispute,
controversy, or claim relating to the interpretation, enforceability,
performance, breach, termination, or validity of this Agreement, including
without limitation, this paragraph, shall be settled by arbitration in San
Francisco County, California administered by the American Arbitration
Association in accordance with its then-current commercial arbitration rules,
and judgment on the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.

7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, XOMA Bermuda, XOMA US, and GENENTECH have executed this
Agreement in multiple originals by duly authorized officers.

 

XOMA (BERMUDA) LTD.     XOMA (US) LLC By:  

 

    By:  

 

Name:   Christopher J. Margolin     Name:   Christopher J. Margolin Title:  
Vice President, General Counsel and Secretary     Title:   Vice President,
General Counsel and Secretary GENENTECH, INC.       By:  

 

      Name:         Title:        

 

-6-